              Case 1:19-cv-00111-SAB Document 28 Filed 04/27/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   TERESA MARIE SHABAN,                               Case No. 1:19-cv-00111-SAB

11                  Plaintiff,                          ORDER RE STIPULATION FOR AWARD
                                                        OF ATTORNEY FEES
12          v.
                                                        (ECF No. 27)
13   COMMISSIONER OF SOCIAL SECURITY,

14                  Defendant.

15

16          Teresa Marie Shaban (“Plaintiff”) filed the complaint in this action on January 24, 2019.

17 (ECF No. 1.) On January 27, 2020, the Court granted Plaintiff’s social security appeal and

18 remanded the action for further proceedings. (ECF No. 25.) On April 24, 2020, the parties filed

19 a stipulation for the award of attorney fees in the amount of $3,000.00 pursuant to the Equal
20 Access to Justice Act (“EAJA”), without prejudice to the rights of counsel to seek attorney fees

21 under 42 U.S.C. § 406, subject to the offset provisions of the EAJA. (ECF No. 27.)

22          Accordingly, IT IS HEREBY ORDERED that, pursuant to the stipulation of the parties,

23 Plaintiff is awarded attorney fees pursuant to the EAJA in the amount of $3,000.00.

24
     IT IS SO ORDERED.
25

26 Dated:     April 27, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
